J-S78044-17 & J-S78045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: B.B.                              :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
APPEAL OF: M.D.W., FATHER                :   No. 1193 WDA 2017

                     Appeal from the Order July 19, 2017
              in the Court of Common Pleas of Somerset County
                Orphans’ Court at No(s): 56-DP-0000020-2008

IN RE: M.B.                              :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
APPEAL OF: M.D.W., FATHER                :   No. 1194 WDA 2017

                      Appeal from the Order July 19, 2017
               in the Court of Common Pleas of Somerset County
              Orphans’ Court at No(s): No. 56-DP-0000021-2008

BEFORE:   OLSON, J., DUBOW, J., and STRASSBURGER*, J.

MEMORANDUM BY STRASSBURGER, J.:                 FILED JANUARY 29, 2018

     M.D.W. (Father) appeals from the orders entered July 19, 2017, in the

Court of Common Pleas of Somerset County, which removed his minor

dependent daughters, M.B., born in April 2002, and B.B., born in July 2003

(collectively, Children), from his care, and placed them in the physical

custody of Somerset County Children and Youth Services (CYS). We affirm.




* Retired Senior Judge assigned to the Superior Court.
J-S78044-17 & J-S78045-17


       The record reveals that CYS filed dependency petitions with respect to

Children on March 27, 2017.1 In its petitions, CYS averred that Father and

L.M. (Mother) lacked suitable housing, and that they were failing to address

Children’s medical needs.        Dependency Petition (M.B.), 3/27/2017, at 3-6.

CYS further averred that Father may be engaging in drug activity, and that

Mother suffers from a heroin addiction. Id. The orphans’ court adjudicated

Children dependent on May 17, 2017, and awarded legal custody to CYS.

The court awarded physical custody to Father, despite CYS’s concerns.

       The orphans’ court conducted a permanency review hearing on July

19, 2017. During the hearing, CYS presented the testimony of caseworker,

Hannah Watkins. Ms. Watkins testified that, despite Father’s having physical

custody of Children, they “have been residing between dad’s apartment --

they’ve been staying with [Mother] at friend[s’] houses. I don’t have names

or addresses of those friends.             They’ve been staying with -- to my

knowledge, with [Mother’s] sister [S.B.] in Listie, PA, as well as [Mother’s]

parents in Confluence, PA.” N.T., 7/19/2017, at 6. In addition, Ms. Watkins

testified that Father provided a positive drug screen to his probation officer.

Id. at 8.



____________________________________________


1 This is Children’s second adjudication of dependency. The record reveals
they were adjudicated dependent in April 2008 and remained dependent
until February 2011.



                                           -2-
J-S78044-17 & J-S78045-17


       Based on these circumstances, Ms. Watkins testified that she could no

longer assure Children’s safety, and that the orphans’ court should remove

Children from Father’s care.2          Id. at 9.   Ms. Watkins testified that she

arranged for Children to stay at the Children’s Aid Home “until we can look

at familial options.”     Id. at 10.     She explained that she asked Father and

Mother to provide names of potential kinship placements, but that they

“wouldn’t speak. They refused to sign the office paperwork for me.” Id.

       Ms. Watkins acknowledged that Children had stayed with their

maternal grandparents in the past, but she was not comfortable placing

Children in the grandparents’ home without first conducting a kinship home

study.3 Id. at 11. Ms. Watkins explained that the grandparents have failed

to provide adequate supervision for Children. Id. She recalled one incident

when she went to visit Children at the grandparents’ home, “[a]nd, they

were not at the grandparents’ house, and the grandparents did not have a

name or location for the girls at that time.” Id. at 24.
____________________________________________


2Children’s guardian ad litem agreed that Children’s safety and welfare were
best served by the suggested placement, but did not indicate whether she
had consulted Children concerning their preferences. N.T., 7/19/2017, at
12. We note with displeasure that the guardian ad litem has failed to file a
brief in this appeal, or even a letter stating her position.

3Ms. Watkins did not discuss whether Children could live with their maternal
aunt, S.B. However, it is clear that Children could not live with S.B.,
because Mother was staying at S.B.’s home at the time of the hearing. N.T.,
7/19/2017, at 20. Further, in its dependency petitions, CYS averred that
S.B. was being evicted from her home.        Dependency Petition (M.B.),
3/27/2017, at 6.



                                           -3-
J-S78044-17 & J-S78045-17


       Mother then testified.        Mother contended that the orphans’ court

should place Children with her family, rather than in the Children’s Aid

Home. Id. at 16-17. She suggested that Children should not be placed in

the Children’s Aid Home because “this is their summer vacation[,]” and

because they are honor roll students who “have never been in any kind of

trouble.” Id. at. 14-15. Mother claimed that she submitted a form listing

potential kinship placements to CYS, but that “they’re telling me that they

never received it[.]”4 Id. at 17-18. She noted that Children often stay with

either their maternal grandparents, or with their maternal aunt. Id. at 13-

14.

       Father also testified. He admitted that he lost his job and was “losing

[his] place to live.” Id. at 27, 30. Father also admitted that he provided a

positive drug screen to his probation officer. Id. at 30. Father agreed that

the orphans’ court should place Children with a family member rather than

in the Children’s Aid Home. Id. at 25. Father claimed that Mother told him

she filled out a list of potential kinship placements, and agreed that Children

should reside with “any one of the people who are on the kinship resource


____________________________________________


4 Father’s counsel submitted an alleged copy of the form as an exhibit, but
the form is not contained in the certified record. The only indication of
whom Mother listed on the form was a statement by Father’s counsel that
“the other sisters of [Mother] on that form have … their own houses which
have extra bedrooms. So, they would be available as long as they’re willing
to do it.” N.T., 7/19/2017, at 29.



                                           -4-
J-S78044-17 & J-S78045-17


form[.]” Id. at 25, 27. He testified that Children often stay with either their

maternal grandparents or with one of two maternal aunts. Id. at 26.

      At the conclusion of the hearing, Father’s counsel argued that Children

should be placed with one of the family members listed on the kinship

resource form, “even without having completed the full kinship care study

because [Father’s] argument is that the agency should have already done

that[.]” Id. at 28-29. In the alternative, Father’s counsel argued that the

court should “at least direct the agency to pursue that as soon as possible …

because it sounds like there was some type of breakdown in receiving the

kinship care resource form.”      Id. at 29.   Counsel for CYS agreed that she

and Ms. Watkins would meet with Father and Mother after the hearing and

discuss any possible kinship placements.         Id.   The orphans’ court then

reached the following decision.

           I really think what’s been recommended by the agency,
      based on what I hear here today, is appropriate.

              I hate like the devil to put these kids in a placement
      facility; but, on the other hand, they can’t just be scattered all
      over. You take them tonight, you take them tomorrow night[.]
      That’s -- there’s no stability.

            I mean, you know, yeah, you can -- you can use your
      parents all you want, making them take your kids; but, you guys
      have the responsibility to make sure that there is stable
      permanent housing for these children, and neither one of you is
      in a position to do that now.

           I’m going to go ahead with what’s been recommended
      here. I’m also going to direct the agency get hot on this list of
      potential kinship resources. Unfortunately, any one of these


                                       -5-
J-S78044-17 & J-S78045-17


       folks who’s listed on this list is not going to keep them in
       Somerset school district unless they want to transport them.

             Maybe that’s something that can be worked out; but,
       frankly, I think what’s been recommended here is necessary and
       appropriate based on what I see in front of me here today….

Id. at 32-33.

       Following the hearing, the orphans’ court entered permanency review

orders removing Children from Father’s care and placing them in the

physical custody of CYS.5        In addition, the orders directed that CYS “shall

investigate     and    pursue     relative/kinship   care   options   as   necessary

information is received by [CYS.]”               Permanency Review Order (Non-

Placement) (M.B.), 7/19/2017, at 2. Father timely filed notices of appeal on

August 10, 2017, along with concise statements of errors complained of on

appeal.6, 7

       Father now raises the following issues for our review.
____________________________________________


5  The record contains two sets of orders. The orphans’ court dictated the
first set of orders at the conclusion of the permanency review hearing. The
court issued the second set of orders following the hearing. Both sets of
orders were docketed together, and have a docketing date of July 19, 2017.

6 The orders on appeal changed Children’s permanent placement goals from
remain with parent or guardian to return to parent or guardian with a
concurrent goal of adoption. Thus, it is clear that the orders are final and
appealable. See In re H.S.W.C.-B., 836 A.2d 908, 911 (Pa. 2003) (“An
order granting or denying a status change, … shall be deemed final when
entered.”). At the conclusion of the permanency review hearing, the court
stated erroneously that Children’s permanent placement goals would
“remain return home[.]” N.T., 7/19/2017, at 36.

7Mother did not appeal the orphans’ court’s orders, but did file a brief in this
Court supporting Father’s appeal.



                                           -6-
J-S78044-17 & J-S78045-17



      1. Did the [orphans’] court err by placing [C]hildren at the
      Somerset County Children’s Aid Home instead of with kin of
      [Mother]?

      2. Did the [orphans’] court commit an error of law by failing to
      require [CYS] to provide adequate justification for why [CYS] did
      not investigate kinship care placement as opposed to placement
      in a group home?

      3. Did the [orphans’] court abuse its discretion by failing to
      explicitly find as a fact whether [Children’s] parents provided a
      kinship referral form, but implicitly concluding that [CYS] did not
      have to investigate those kin, by placing [C]hildren in a group
      home?

      4. To the extent that the [orphans’] court may be considered to
      have implicitly found that [CYS] adequately investigated
      potential kinship foster placement sources, did the [orphans’]
      court abuse its discretion?

Father’s Brief at 2-3 (suggested answers omitted).

      We review the orphans’ court’s orders pursuant to an abuse of

discretion standard of review. In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

As such, we must accept the court’s findings of fact and credibility

determinations if the record supports them, but we need not accept the

court’s inferences or conclusions of law. Id.

      Dependency proceedings are governed by the Juvenile Act, 42 Pa.C.S.

§§ 6301–6375. The Juvenile Act provides that a child may be adjudicated

dependent if the orphans’ court finds that he or she meets the requirements

of one of ten definitions listed at 42 Pa.C.S. § 6302. If a court determines

that a child is dependent, it must then enter an appropriate dispositional

order.   42 Pa.C.S. § 6341(c), 6351(a); Pa.R.J.C.P. 1409(A)(1), 1509(D),

                                     -7-
J-S78044-17 & J-S78045-17


1515.      Following adjudication and disposition, the court must conduct

permanency review hearings at regular intervals. 42 Pa.C.S. § 6351(e)(3);

Pa.R.J.C.P. 1607, 1608.

        Relevant to this appeal, the Rules of Juvenile Court Procedure provide

that orphans’ courts must determine “whether the county agency has

satisfied the requirements of Rule 1149 regarding family finding, and if not,

… why the requirements have not been met by the county agency” during

each permanency review hearing.8               Pa.R.J.C.P. 1608(D)(1)(h).   The Rules

direct that any permanency review order must indicate whether the family

finding efforts made by the county agency were reasonable.                  Pa.R.J.C.P.

1609(D)(1).      If family finding efforts were not reasonable, the court must

order the county agency to engage in family finding prior to the next

permanency review hearing. Pa.R.J.C.P. 1609(D)(2).

        Rule 1149 imposes the following requirements with regard to family

finding.


____________________________________________


8   The Rules define “family finding” as follows.

        The ongoing diligent efforts of the county agency, or its
        contracted providers, to search for and identify adult relatives
        and kin, and engage them in the county agency’s social service
        planning and delivery of services, including gaining commitment
        from relatives and kin to support a child or guardian receiving
        county agency services.

Pa.R.J.C.P. No. 1120.



                                           -8-
J-S78044-17 & J-S78045-17


           A. Court’s inquiry and determination.

          (1) The court shall inquire as to the efforts made by the
     county agency to comply with the family finding requirements
     pursuant to 62 P.S. § 1301 et seq.

           (2) The court shall place its determinations on the record
     as to whether the county agency has reasonably engaged in
     family finding.

           B. Discontinued family finding. Family finding may be
     discontinued only if, after a hearing, the court has made a
     specific determination that:

           (1) continued family finding no longer serves the best
     interests of the child;

           (2) continued family finding is a threat to the child’s
     safety; or

           (3) the child is in a preadoptive placement and the court
     proceedings to adopt the child have been commenced pursuant
     to 23 Pa.C.S. Part III (relating to adoption).

           C. Resuming family finding. The county agency shall
     resume family finding when the court determines that resuming
     family finding:

          (1) is best suited to the safety, protection and physical,
     mental, and moral welfare of the child; and

           (2) does not pose a threat to the child’s safety.

Pa.R.J.C.P. 1149.

     The comment to Rule 1149 provides further guidance on when and

how county agencies should employ family finding.

            Pursuant to paragraph (A), efforts by the county agency
     may include, but are not limited to whether the county agency is
     or will be: a) searching for and locating adult relatives and kin;
     b) identifying and building positive connections between the child


                                    -9-
J-S78044-17 & J-S78045-17


     and the child’s relatives and kin; c) when appropriate: i)
     supporting the engagement of relatives and kin in social service
     planning and delivery of services; and ii) creating a network of
     extended family support to assist in remedying the concerns that
     led to the child becoming involved with the county agency; d)
     when possible, maintaining family connections; and e) when in
     the best interests of the child and when possible, keeping
     siblings together in care.

           The extent to which the county agency is involved in the
     case when a child is still in the home is dependent on several
     variables and specific to each case. In some instances, the
     county agency is more involved and actively engaged in family
     finding because the child needs support services or could be
     removed from the home. The search in these instances is used
     to find resources to help keep the child in the home by
     preventing removal, or to find resources if removal becomes
     necessary.

           See 62 P.S. § 1301 for legislative intent regarding family
     finding and promotion of kinship care.

            Family finding is required for every child when a child is
     accepted for services by the county agency.         See 62 P.S.
     § 1302. It is best practice to find as many kin as possible for
     each child. These kin may help with care or support for the
     child. The county agency should ask the guardian, the child, and
     siblings about relatives or other adults in the child’s life,
     including key supporters of the child or guardians.

            Specific evidence should be provided indicating the steps
     taken to locate and engage relatives and kin. See Comment to
     Rule 1120 regarding diligent efforts considerations for locating
     relatives and kin.     When considering the method by which
     relatives and kin are engaged in service planning and delivery,
     courts and the parties are encouraged to be creative. Strategies
     of engagement could include, but are not limited to, inviting
     relatives and kin to: 1) be involved in a family group decision
     making conference, family team conferencing, or other family
     meetings aimed at developing or supporting the family service
     plan; 2) assist with visitation; 3) assist with transportation; 4)
     provide respite or child care services; or 5) provide actual
     kinship care.


                                   - 10 -
J-S78044-17 & J-S78045-17


           Pursuant to paragraph (A)(2), the court is to place its
     determinations on the record as to whether the county has
     reasonably engaged in family finding.             The level of
     reasonableness is to be determined by the length of the case
     and time the county agency has had to begin or continue the
     process. For example, at the shelter care hearing, the county
     agency should at least ask the question whether there is family
     or kin available as a resource. The initial removal of the child is
     the most critical time in the case. Potential trauma should be
     considered and ameliorated by family finding efforts as much as
     possible. Phone calls at this time are reasonable. However, at
     the dispositional or permanency hearings, the county agency has
     had more time to engage in a more thorough diligent search as
     discussed infra. See also Rule 1120 and its Comment.

           The court’s inquiry and determination regarding family
     finding should be made at each stage of the case, including, but
     not limited to the entry of an order for protective custody,
     shelter care hearing, adjudicatory hearing, dispositional hearing,
     and permanency hearing. See Rules 1210, 1242, 1408, 1409,
     1512, 1514, 1515, 1608, 1609, 1610, and 1611, and their
     Comments.

           Paragraph (B)(3) is meant to include notice of intent to
     adopt, petition to adopt, or voluntary relinquishment of parental
     rights, or consent to adopt.

Pa.R.J.C.P. 1149, Comment.

     Finally, Rule 1149 and its comment reference 62 P.S. § 1301 et seq.,

which governs Pennsylvania’s kinship foster care program.        The statute

provides that “[f]amily finding shall be conducted for a child when the child

is accepted for services and at least annually thereafter, until the child’s

involvement with the county agency is terminated or the family finding is




                                   - 11 -
J-S78044-17 & J-S78045-17


discontinued in accordance with section 1302.2.”9        62 P.S. § 1302.1. The

statute further provides as follows, in relevant part.

       (a) Establishment of program.--The Kinship Care Program is
       established in the department.

       (a.1) Relative notification.--Except in situations of family or
       domestic violence, the county agency shall exercise due
       diligence to identify and notify all grandparents and other adult
       relatives to the fifth degree of consanguinity or affinity to the
       parent or stepparent of a dependent child and each parent who
       has legal custody of a sibling of a dependent child within 30 days
       of the child’s removal from the child’s home when temporary
       legal and physical custody has been transferred to the county
       agency. The notice must explain all of the following:

              (1) Any options under Federal and State law available to
              the relative to participate in the care and placement of the
              child, including any options that would be lost by failing to
              respond to the notice.

              (2) The requirements to become a foster              parent,
              permanent legal custodian or adoptive parent.

              (3) The additional supports that are available for children
              removed from the child’s home.

       (b) Placement of children.--If a child has been removed from
       the child’s home under a voluntary placement agreement or is in
       the legal custody of the county agency, the county agency shall
       give first consideration to placement with relatives or kin. The
       county agency shall document that an attempt was made to
       place the child with a relative or kin. If the child is not placed
       with a relative or kin, the agency shall document the reason why
       such placement was not possible.

____________________________________________


9  The statute defines “accept for service” as “[d]ecide on the basis of the
needs and problems of an individual to admit or receive the individual as a
client of the county agency or as required by a court order entered under 42
Pa.C.S. Ch. 63 (relating to juvenile matters).” 62 P.S. § 1302.



                                          - 12 -
J-S78044-17 & J-S78045-17


62 P.S. § 1303.

       With this authority in mind, we now turn to the issues raised by Father

on appeal.     The crux of Father’s issues is that the orphans’ court erred

and/or abused its discretion by placing Children in the Somerset County

Children’s Aid Home, rather than kinship foster care. Father argues that (1)

CYS failed to exercise due diligence by identifying and investigating potential

kinship placements; (2) the court failed to find as a fact whether Mother did

or did not submit a kinship resource form to CYS; (3) CYS failed to present

evidence as to why potential kinship placements were inadequate; and (4)

the court failed to order CYS to investigate potential kinship placements

prospectively.10 Father’s Brief at 15-25.

       In its opinion, the orphans’ court found that neither Father nor Mother

provided CYS with the names of any potential kinship placements prior to

the permanency review hearing. Orphans’ Court Opinion, 9/13/2017, at 2.

The court further found Children’s maternal grandparents were not an

appropriate kinship placement, because they failed to provide adequate

supervision for Children in the past. Id. at 2-3. The court explained that,
____________________________________________


10 We note with disapproval that Father did not structure the argument
section of his brief to correspond to his statement of questions involved.
See Universal Underwriters Ins. Co., v. A. Richard Kacin, Inc., 916
A.2d 686, 689 n.6 (Pa. Super. 2007) (“Appellants violated [Pa.R.A.P.] 2119
in that the argument section of their brief is not divided into sections
corresponding to each of their questions presented.”). However, because
Father’s brief is not so defective as to preclude effective appellate review, we
decline to dismiss this appeal. Id.



                                          - 13 -
J-S78044-17 & J-S78045-17


“because of the previous voluntary and problematic placements with the

Maternal Grandparents and the failure of both parents to cooperate in

providing appropriate kinship information, we find that [CYS] acted properly

in this matter.” Id. at 3.

      We begin by addressing Father’s claim that CYS failed to exercise due

diligence by identifying and investigating potential kinship placements.

Father’s Brief 10-15, 18-21. Father argues that CYS should have begun to

engage in family finding prior to the permanency review hearing. Id. at 18-

19.   Father further argues that CYS did nothing but provide Mother and

Father with a potential kinship placement referral form, which should not be

considered sufficient. Id. at 19.

      Father is correct that CYS had an obligation to conduct family finding

prior to the permanency review hearing. In addition to the requirements of

the rules discussed above, the orphans’ court specifically ordered CYS to

engage in family finding at the time it adjudicated Children dependent.

Order of Adjudication and Disposition–Child Dependent (M.B.), 5/22/2017,

at 2 (“The court orders the Agency to engage and continue in family finding

until further order of court.”).

      The record reveals that CYS did make some attempt to engage in

family finding prior to Children’s removal.   Ms. Watkins testified that she

asked Father and Mother to provide the names of potential kinship

placements, but that they refused to do so. N.T., 7/19/2017, at 10. The


                                    - 14 -
J-S78044-17 & J-S78045-17


orphans’ court accepted this testimony, and found that “neither parent

provided any kinship resource information to CYS.” Orphans’ Court Opinion,

9/13/2017, at 2. While CYS was aware that Children had stayed with their

maternal   grandparents   in   the   past,    Ms.   Watkins   testified   that   the

grandparents should not be considered as a kinship placement without

further study, due to their failure to supervise Children. N.T., 7/19/2017, at

11, 24. In addition, it is clear that Children’s maternal aunt, S.B., was not

an appropriate kinship placement, because Mother was living with S.B. at

the time of permanency review hearing. Id. at 20.

      However, it does not appear that CYS utilized other resources known

to them to overcome the parents’ refusal to offer information. For example,

there is no indication in the record that CYS sought the relevant information

about other family members from the maternal grandparents or S.B. Nor is

there any suggestion that CYS asked Children, who are teenagers, to

identify possible kinship resources.   From the record before us, it appears

that there is merit to Father’s contention that CYS did not conduct an

adequate investigation of potential kinship placements by the time of the

permanency review hearing.

      Nonetheless, we conclude that Father is not entitled to the requested

relief because the orphans’ court did not err or abuse its discretion by

placing Children in the Children’s Aid Home. Essentially, Father’s argument

is that the court should have placed Children with a relative without first


                                     - 15 -
J-S78044-17 & J-S78045-17


ordering CYS to investigate. We cannot accept Father’s argument, as such a

placement would have endangered Children’s safety. We conclude that the

court acted in Children’s best interests by placing them in the Children’s Aid

Home and directing CYS to investigate potential kinship placements before

making a long-term placement decision.

      Next, we address Father’s claim that the orphans’ court erred and/or

abused its discretion by failing to make a specific finding of fact as to

whether Mother did or did not submit a potential kinship referral form to

CYS. Father’s Brief at 15-18. Father waived this claim by failing to include

it in his concise statement of errors complained of on appeal.            In re

M.Z.T.M.W., 163 A.3d 462, 466 (Pa. Super. 2017) (“With respect to issues

not included in a concise statement, our Supreme Court has instructed that

this Court has no discretion in choosing whether to find waiver.”).

      Even if Father had not waived this claim, he still would not be entitled

to relief.   As explained above, while the orphans’ court did not discuss

whether it found Mother’s testimony on this issue to be credible, in its

permanency review orders, the court found in its opinion that “neither

parent provided any kinship resource information to CYS.” Orphans’ Court

Opinion, 9/13/2017, at 2.      The court further found that “because of the

previous     voluntary   and   problematic    placements   with   the   Maternal

Grandparents and the failure of both parents to cooperate in providing

appropriate kinship information, … [CYS] acted properly in this matter.” Id.


                                     - 16 -
J-S78044-17 & J-S78045-17


at 3. Thus, even if the court erred or abused its discretion by failing to make

this specific finding of fact in its orders, it has already corrected its mistake,

and Father’s claim is now moot.

      Father’s next claim is that CYS failed to present evidence and/or

document why Children’s potential kinship foster care placements were

inadequate. Father’s brief at 21-22. Father failed to include this claim in his

concise statement, and in his statement of questions involved, and it is

waived. In re M.Z.T.M.W., 163 A.3d at 466.

      Even if Father had preserved this claim for our review, the record

indicates that CYS was aware of only two potential kinship placements for

Children at the time of the permanency review hearing: their maternal

grandparents and their maternal aunt, S.B. As we have already discussed,

Ms. Watkins explained on the record that the grandparents should not be

considered as a kinship placement without further study, due to their failure

to supervise Children.     N.T., 7/19/2017, at 11, 24.         S.B. was not an

appropriate kinship placement, because Mother was living with S.B. at the

time of the permanency review hearing. Id. at 20.

      Finally, we address Father’s claim that the orphans’ court erred by

failing to order CYS to investigate potential kinship foster care placements

prospectively. Father’s Brief at 22-25. Once again, Father waived this issue

by failing to include it in his concise statement and in his statement of

questions involved. In re M.Z.T.M.W., 163 A.3d at 466.


                                      - 17 -
J-S78044-17 & J-S78045-17


     Even if Father had not waived this claim, it is clearly meritless. The

orphans’ court’s permanency review orders reveal that it did order CYS to

investigate potential kinship placements prospectively.   The orders provide

that CYS “shall investigate and pursue relative/kinship care options as

necessary information is received by [CYS.]”     Permanency Review Order

(Non-Placement) (M.B.), 7/19/2017, at 2.

     Based on the foregoing, we conclude that the orphans’ court did not

abuse its discretion or commit an error of law by removing Children from

Father’s care and placing them in the physical custody of CYS. Therefore,

we affirm the court’s July 19, 2017 orders.

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/29/2018




                                    - 18 -